PER CURIAM.
Raul Emilio Rodriguez (“Rodriguez”), filed a petition for writ of habeas corpus alleging ineffective assistance of appellate counsel. Without addressing the merits, we deny Rodriguez’s petition because he filed it more than two years after his conviction became final and the petition does not contain a sworn statement alleging he was misled about the results of the appeal by counsel. Therefore, Rodriguez does not avoid the two year time bar of Florida Rule of Appellate Procedure 9.141(c)(4)(B). *1284See McCray v. State, 699 So.2d 1366 (Fla.1997).